Title: Joseph Delaplaine to Thomas Jefferson, 11 March 1818
From: Delaplaine, Joseph
To: Jefferson, Thomas


                    
                        
                            Dr sir,
                            Philada
March 11. 1818
                        
                        I am preparing for the Repository, the life of the late illustrious Samuel Adams.
                        I received this day, from Boston, a letter from his worthy Grandson, who in speaking of the scanty materials, says “I presume, that Thomas Jefferson, (the sage & patriot), would furnish you with some important facts.”—
                        Can you do so, Dr sir?
                         Any thing you may think of, would be acceptable, to,
                        Dr sir, your obedt st,
                        
                            Joseph Delaplaine.
                        
                    
                    
                        P S. I am glad you like the Repository.
                    
                    
                        Mr Eppes has just received a copy of the Repository
                    
                